     Case: 7:21-cv-00060-JMH Doc #: 6 Filed: 08/19/21 Page: 1 of 7 - Page ID#: 39



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         SOUTHERN DIVISION at PIKEVILLE

    DAUNTE BYRD,                               )
                                               )
         Petitioner,                           )              Civil Case No.
                                               )               7: 21-060-JMH
    V.                                         )
                                               )
    FEDERAL BUREAU OF PRISONS,                 )
                                               )            MEMORANDUM OPINION
         Respondent.                           )                 AND ORDER


                              ***     ***          ***     ***

         Petitioner      Daunte    Byrd   is       a     federal   prisoner   currently

confined      at   the    United    States     Penitentiary         (“USP”)-Big   Sandy

located in Inez, Kentucky. Proceeding without counsel, Byrd has

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 challenging the calculation of his sentence by the Bureau

of Prisons (“BOP”) [R. 1] and has now paid the $5.00 filing fee.

[R. 5]. This matter is before the Court to conduct the initial

screening required by 28 U.S.C. § 2243.1

         In his § 2241 petition, Byrd claims that his sentence is not

currently calculated correctly because his federal sentence should

be running concurrently with a state sentence. [R. 1]. However,


1 A petition will be denied on initial screening “if it plainly
appears from the petition and any attached exhibits that the
petitioner is not entitled to relief.”      Rule 4 of the Rules
Governing § 2254 Cases in the United States District Courts
(applicable to § 2241 petitions pursuant to Rule 1(b)).
  Case: 7:21-cv-00060-JMH Doc #: 6 Filed: 08/19/21 Page: 2 of 7 - Page ID#: 40



the Court has reviewed Byrd’s petition and concludes that it must

be denied without prejudice, as it is evident from the face of the

petition that Byrd has not yet fully exhausted his administrative

remedies with respect to his claim.

     It has long been the rule that, before a prisoner may seek

habeas relief under § 2241, he must first fully exhaust his

administrative remedies within the BOP.          Fazzini v. Northeast Ohio

Correctional Center, 473 F.3d 229, 231 (6th Cir. 2006). See also

Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013); Leslie v.

United States, 89 Fed. Appx. 960, 961 (6th Cir. 2004)(“[I]t is

well established that federal prisoners are required to exhaust

their   administrative     remedies     before   filing    a   habeas    corpus

petition    under §     2241.”).    Administrative       remedies     must       be

exhausted prior to filing suit and in full conformity with the

agency’s claims processing rules. Woodford v. Ngo, 548 U.S. 81,

92-94 (2006).

     The BOP’s Inmate Grievance System requires a federal prisoner

to first seek informal resolution of any issue with staff. 28

C.F.R. § 542.13. If a matter cannot be resolved informally, the

prisoner must file an Administrative Remedy Request Form (BP-9

Form) with the Warden, who has 20 days to respond. See 28 C.F.R.

§§ 542.14(a) and 542.18. If the prisoner is not satisfied with the

Warden’s response, he may use a BP-10 Form to appeal to the
                                       2
  Case: 7:21-cv-00060-JMH Doc #: 6 Filed: 08/19/21 Page: 3 of 7 - Page ID#: 41



applicable Regional Director, who has 30 days to respond.                See 28

C.F.R. §§ 542.15 and 542.18.          If the prisoner is not satisfied

with the Regional Director’s response, he may use a BP-11 Form to

appeal to the General Counsel, who has 40 days to respond. See 28

C.F.R. §§ 542.15 and 542.18. See also BOP Program Statement 1330.18

(Jan. 6, 2014).

     In his § 2241 petition, Byrd indicates that he filed an

administrative grievance using a BP-9 Form with the Warden on April

13, 2021, which the Warden denied on May 3, 2021. [R. 1 at p. 6-

8; R. 1-2 at p. 1-3] He further indicates that he filed an

administrative appeal to the Regional Director on a BP-10 Form

filed on May 9, 2021, which was denied by the Regional Director on

June 21, 2021. [R. 1 at p. 6-8; R. 1-2 at p. 4-6].

     However, Byrd admits that he did not appeal the denial of his

request to the BOP’s Office of General Counsel. His Memorandum

submitted in support of his petition claims that he “is not

obligated to complete the grievance process, because under a

practice and custom the         respondent does not respect its own

program, due to an unlawful practice and acts of legal malfeasance

design to tripwire the policy default procedures.” [R. 1-1 at p.

6]. He further states that prison staff “has a bad habit of

tampering with all inmate’s grievance forms, after they had made

it safely to region, Risher v. Lappin, 639 F.3d 236, 239 (6th Cir.
                                       3
    Case: 7:21-cv-00060-JMH Doc #: 6 Filed: 08/19/21 Page: 4 of 7 - Page ID#: 42



2011),     and    was    detached     once       the   remedy    was    returned,   and

photocopies replacements was substituted as a means to invoke the

(“BOP”) default rejection procedures.” [Id. at p. 7].2                        Finally,

he argues that “[t]he Courts have judicially redrafted Section

2241” and that, by requiring administrative exhaustion, “the Sixth

Circuit is implying a legal condition Congress never authorized.”

[Id.].

       However, Byrd’s legal theory that administrative exhaustion

is not required is contrary to federal law and, if accepted, would

frustrate        the    purposes     of    the     exhaustion     requirement.      See

Woodford, 548 U.S. at 85 (“Exhaustion is no longer left to the

discretion of the district court, but is mandatory.”) (citation

omitted).        The    exhaustion    requirement        preserves      the   agency’s

administrative authority by providing it with “an opportunity to

correct     its    own    mistakes        with    respect   to    the    programs    it

administers before it is haled into federal court.” Id. at 89. A

prospective litigant must therefore present their administrative




2 In Risher, the Sixth Circuit concluded that a prisoner’s efforts
to exhaust his administrative remedies were sufficient under the
circumstances where the prisoner, having failed to receive a
response from the Regional Director within the time provided,
treated the failure to respond to his appeal as a denial, which he
then appealed to the BOP’s Central Office. Risher, 639 F.3d at
240. Here, however, Byrd admits that he did not attempt to appeal
at all to the BOP’s General Counsel.
                                             4
  Case: 7:21-cv-00060-JMH Doc #: 6 Filed: 08/19/21 Page: 5 of 7 - Page ID#: 43



grievance in such a manner as to “give the agency a fair and full

opportunity to adjudicate their claims ...” Id. at 90.

     It is true that there are circumstances where the failure to

fully exhaust administrative remedies prior to filing a habeas

petition    may    be    excused        because   “an    administrative    remedy,

although officially on the books, is not capable of use to obtain

relief.”    Ross    v.         Blake,    136    U.S.    1850,    1859   (2016)(the

administrative process may be considered unavailable “when prison

administrators thwart inmates from taking advantage of a grievance

process through machination, misrepresentation, or intimidation,”

such as by “devis[ing] procedural systems…in order to ‘trip[] up

all but the most skillful prisoners,’” or by “[misleading] or

threaten[ing] individual inmates so as to prevent their use of

otherwise proper procedures.”)(quoting Woodford, 548 U.S.at 102).

However, Byrd’s vague accusations that prison staff has a “bad

habit” of tampering with forms (even after those forms had “made

it safely” to the next level of appeal), and that prison staff

replaced his original BP-10 with a photocopy, are insufficient to

suggest     that        the     administrative         grievance    process   was

“unavailable” to him, so as to excuse the administrative exhaustion

requirement altogether.            Bell v. Ward, 189 F. App'x 802, 803–04

(10th Cir. 2006)(citations omitted)(“A plaintiff seeking to be

excused    from    the        exhaustion    requirement     on   [unavailability]
                                            5
  Case: 7:21-cv-00060-JMH Doc #: 6 Filed: 08/19/21 Page: 6 of 7 - Page ID#: 44



grounds must do more than make unsupported conclusory allegations

of misconduct by prison officials.”).

     Because Byrd filed his § 2241 petition in this Court prior to

fully   exhausting     his   available     administrative       remedies    with

respect to his claims, his petition is premature and will be denied

without prejudice. While this case will be closed, after the

administrative remedy process is complete, Byrd may file a new

petition in an entirely new case regarding this matter should he

choose to do so. However, if Byrd still wishes to file a § 2241

petition at that time, he is advised that, to properly initiate a

case in this Court, he must complete two steps at the same time:

(1) file his habeas petition on a form approved for use by this

Court; and (2) either pay the $5.00 filing fee, move for leave to

proceed in forma pauperis, or submit a copy of a BP-199 Form that

he filed with prison officials requesting that the prison withdraw

funds from his inmate account to pay the filing fee.

     Accordingly, it is hereby ORDERED as follows:

     1.    Byrd’s    petition    for   a   writ   of   habeas    corpus    filed

           pursuant to 28 U.S.C. § 2241 [R. 1] is DENIED WITHOUT

           PREJUDICE.

     2.    The Court will enter an appropriate judgment.

     3.    This matter is DISMISSED and STRICKEN from the Court’s

           docket.
                                       6
Case: 7:21-cv-00060-JMH Doc #: 6 Filed: 08/19/21 Page: 7 of 7 - Page ID#: 45



   This the 19th day of August, 2021.




                                     7
